Citation Nr: 0900539	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for depression has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in her case.

In the present appeal, the veteran was eventually provided 
with this type of notice in January 2008, but the letter was 
not followed up with an additional adjudication of the claims 
in a supplemental statement of the case (SSOC).  The veteran 
is entitled to full and complete notice followed by a re-
adjudication of her claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue on appeal, 
including an explanation as to what 
constitutes "new" and "material" evidence 
in his case, including a description of the 
basis of the prior denial, as outlined by the 
Court in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006). 

2. After the above is complete, readjudicate 
the veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




